Citation Nr: 0214230	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  98-16 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service January 1943 to 
October 1945.  

This appeal arises out of a June 1997 rating action by the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
regional office (RO) that confirmed the non-compensable 
evaluation for the veteran's hearing loss disability.  It was 
perfected for appeal in September 1998, after which it was 
forwarded to the Board of Veterans' Appeals (Board) in 
Washington, DC.  In May 2001, the Board remanded the case to 
the RO for additional development, and it has since been 
returned to the Board.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained. 

2.  The report of a June 1997 audiology examination conducted 
for VA purposes revealed average pure tone thresholds, at 
1000, 2000, 3000, and 4000 Hz, of 53 decibels in the right 
ear and 51 decibels in the left ear, with speech 
discrimination ability that was 92 percent in the right ear 
and 94 percent in the left ear.  

3.  The report of a November 2001 examination conducted for 
VA purposes revealed average pure tone thresholds, at 1000, 
2000, 3000, and 4000 Hz, of 55 decibels in the right ear and 
58 decibels in the left ear, with speech discrimination 
ability that was 88 percent in the right ear and 80 percent 
in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim, by means of the 
discussions in the July 1998 statement of the case, and the 
December 2001 supplemental statement of the case, which 
specifically addressed the criteria which must be met to 
warrant a compensable rating for hearing loss, and the type 
of evidence that could show that the criteria were met. 

Further, it is observed that while VA may not have explicitly 
advised the veteran which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, in a June 2001 letter from 
the RO to the veteran, he was asked to identify records 
relevant to his claim.  The veteran responded by indicating 
he had only received VA treatment records, and these were 
obtained. 

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  As 
indicated above, the RO obtained the records of the veteran's 
treatment at VA, which were the only records the veteran 
identified as relevant to his claim.  In addition, the 
veteran was examined for VA purposes in connection with this 
claim. There appears to be no other development left to 
accomplish, and under the foregoing circumstances, the Board 
considers the requirements of the VCAA to have been met.

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

With respect to the evaluation of hearing loss, the 
applicable criteria to be considered are set forth in the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
It is observed, however, that, effective June 10, 1999, VA 
issued new regulations for evaluating impairment of auditory 
acuity.  62 Fed. Reg. 25,202-25,210 (May 11, 1999).  As 
indicated above, where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See also Baker v. West, 11 Vet.App. 163, 168 (1998); 
Dudnick v. Brown, 10 Vet.App. 79 (1997) (per curiam order), 
holding that, although certain new rating criteria became 
effective after the appellant filed his appeal with the 
Court, VA and the Court are required to apply the amendments 
to the extent that they are more favorable to the claimant 
than the earlier provisions.

The regulatory amendments noted above were obviously not in 
effect at the time the RO issued its June 1997 decision when 
assigning the noncompensable evaluation for the veteran's 
hearing loss and, therefore, would not have been applied by 
the RO in making its determination.  In view of that, the 
Board must consider whether or not the veteran would be 
prejudiced if we were to proceed with appellate consideration 
of the claim without first giving the RO the opportunity to 
consider the new regulations.  

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to, and since 
June 10, 1999, call for the consideration of the results of 
examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests.  38 C.F.R. § 4.85.  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  In order to establish entitlement to a compensable 
evaluation for hearing loss, it must be shown that certain 
minimum levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables, and 
finds that there has been no discernable change in them.  
Further, we note that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe, in greater detail, 
how they are applied.  

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Currently, it addresses exceptional patterns of 
hearing loss, which are not shown to be present in this case.  
(The exceptional patterns addressed in that section are when 
the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.) 

Although it is the usual practice of the Board to remand a 
claim to the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal, in this case, 
the new regulations have not changed the substantive criteria 
directly affecting the veteran's claim.  Therefore, the 
veteran would not be prejudiced by the Board proceeding to 
the merits of the claim, and a remand would only result in 
needless delay and impose further burdens on the RO, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 
Vet.App. 203 (1999) (en banc); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  

With respect to the actual application of the criteria used 
for evaluating hearing loss in this case, it is observed that 
they make provision for a range of disability ratings, from 
noncompensable (zero percent) to 100 percent.  This is based 
upon impairment of hearing as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold as measured by pure tone audiometry 
in the frequencies of 1000, 2000, 3000, and 4000 hertz (Hz).  
The rating schedule establishes 11 levels of auditory acuity, 
designated from level I, for essentially normal hearing, to 
level XI, for profound deafness.  See 38 C.F.R. § 4.85 and 
Diagnostic Code 6100.

The specific assignment of a disability evaluation for 
hearing loss is achieved by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 
3 Vet.App. 345, 349 (1992).  Essentially, from Table VI, at 
38 C.F.R. § 4.85, or in some cases Table VIa, a Roman numeral 
designation (I through XI) for hearing impairment is 
obtained.  When using Table VI, this numeric designation of 
hearing impairment is based upon a combination of the percent 
of speech discrimination and the pure tone threshold average.  
That Roman numeral designation is located on the Table at the 
point where the percentage of speech discrimination and pure 
tone threshold average intersect.  When using Table VIa, this 
numeric designation of hearing impairment is based only on 
pure tone threshold average, and is applicable when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels or more.  In 
either case, after obtaining the numeric designation of 
hearing impairment, reference is then made to Table VII to 
determine the actual disability percentage assigned in a 
particular case.  In this Table (Table VII) the horizontal 
row represents the ear having the better hearing, and the 
vertical column represents the ear having the poorer hearing.  
The percentage disability evaluation is located at the point 
in Table VII where the row and column intersect.

The record in this case shows that the veteran was originally 
awarded service connection for right ear hearing loss in an 
October 1945 rating action, as a component of suppurative 
otitis media.  This disability was initially evaluated as 20 
percent disabling.  Over the next few years, the rating 
assigned for this impairment was decreased such that by 1948, 
a non-compensable evaluation was assigned effective from July 
of that year.  This non-compensable disability evaluation has 
remained in effect to the present time, although in a March 
1997 rating action, service connection for bilateral hearing 
loss was established, which likewise has been considered non-
compensably disabling.  

Evidence associated with the file in connection with this 
appeal, includes reports of examination conducted for VA 
purposes in June 1997, and November 2001.  The 1997 report 
showed average pure tone thresholds, at 1000, 2000, 3000, and 
4000 Hz, of 53 decibels in the right ear and 51 decibels in 
the left ear, with speech discrimination ability that was 92 
percent in the right ear and 94 percent in the left ear.  The 
2001 examination report showed average pure tone thresholds, 
at 1000, 2000, 3000, and 4000 Hz, of 55 decibels in the right 
ear and 58 decibels in the left ear.  Speech discrimination 
ability was 88 percent in the right ear and 80 percent in the 
left ear.  

Although the foregoing records reflect a diminution in the 
veteran's hearing acuity between 1997 and 2001, as he has 
contended, the findings set forth on both reflect a level of 
hearing loss that is non-compensable.  The 1997 examination 
showed level I hearing in both the left and right ear, and 
the 2001 examination showed level II hearing in the right ear 
and level IV hearing in the left.  In both cases, the point 
of intersection on Table VII of the rating schedule for these 
levels of hearing, which is used to arrive at the percentage 
of disability for hearing loss, reflects that a 
noncompensable evaluation is warranted.  Since the criteria 
for an increased schedular evaluation for hearing loss has 
not been shown, there is no basis for granting the benefit 
the veteran seeks, and his appeal is denied.


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

